Citation Nr: 0941299	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  99-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for residuals of left 
zygomatic fracture.

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of the left hand.

3.  Entitlement to an initial compensable rating for right 
lower leg burn grafting scar.

4.  Entitlement to an initial compensable rating for left 
lower leg burn grafting scar.

5.  Entitlement to an initial compensable rating for linear 
scar, ulnar transposition surgery, as secondary to the 
service-connected disability of post-operative residuals, 
ulna fracture, ulnar nerve transposition, left.

6.  Entitlement to an effective date earlier than December 4, 
1995, for the establishment of a total rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions promulgated in March 1997, June 
1999, May 2003, and February 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

By the March 1997 decision, the RO denied the Veteran's SMC 
claim.  Thereafter, by the June 1999 rating decision, the RO, 
in pertinent part, continued the noncompensable evaluation 
for the service-connected left zygomatic fracture residuals.  
By the May 2003 rating decision, the RO assigned a TDIU, 
effective December 4, 1995.  Finally, by the February 2007 
rating decision, the RO established service connection for 
burn grafting scars of the right and left leg, as well as a 
linear scar which was a residual of ulnar transposition 
surgery, all of which were evaluated as noncompensable, 
effective from July 3, 1969.  It is important to note that 
the February 2007 rating decision identified the grafting 
scars of both legs as separate and distinct disabilities from 
the already service-connected 2nd degree burn scars of the 
right and left forearms and hands, the left thigh, and a 
laceration scar of the right thigh.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in May 2000.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

This case was previously before the Board in May 2001, 
December 2004, and October 2007.  In May 2001, the Board 
remanded the claims for additional development.  Thereafter, 
in December 2004, the Board, in pertinent part, denied the 
Veteran's appeal regarding his left zygomatic fracture 
residuals, SMC, and an earlier effective date for assignment 
of TDIU.  The Veteran appealed the Board's denial of these 
claims to the United States Court of Appeals for Veterans 
Claims (Court).  By a May 2006 Order, the Court, pursuant to 
a joint motion, vacated the Board's decision on these issues 
and remanded the case for additional adjudication consistent 
with the motion.

In October 2007, the Board remanded the left zygomatic 
fracture residuals, SMC, and an earlier effective date for 
assignment of TDIU, for additional development.  The Board 
also remanded the Veteran's current scar claims for 
promulgation of a Statement of the Case (SOC) in accord with 
Manlincon v. West, 12 Vet. App. 238 (1999).

The case has now been returned to the Board for further 
appellate consideration.  With the exception of the SMC and 
TDIU claims, the Board finds that the October 2007 remand 
directives have been completed.  As such, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).  However, as detailed in the REMAND 
portion of the decision below, the holding in Stegall 
requires that the SMC and TDIU claims must be again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if additional 
action is required on his part.

The Board observes that a SOC was promulgated in June 2009 on 
the current scar claims.  Although a formal Substantive 
Appeal was not submitted by the Veteran, an August 2009 
statement from his accredited representative did identify 
these issues as being on appeal.  Inasmuch as this statement 
was dated within 60 days of the date of the June 2009 SOC, 
the Board finds that it does constitute a valid and timely 
Substantive Appeal, and the Board will address these issues.  
See 38 C.F.R. §§ 20.202, 20.302.

As an additional matter, the Board observes that in October 
2007 it also denied the Veteran's claims of entitlement to 
compensable ratings for burn scar of the left thigh and 
laceration scar of the right thigh; a rating in excess of 10 
percent for burn scars, right forearm and hand; a rating in 
excess of 10 percent for burn scars, left forearm and hand; 
and concluded that a December 1969 rating decision was not 
the product of clear and unmistakable error.  Nothing in the 
record assembled for the Board's review indicates the Veteran 
appealed these decisions to the Court.  Consequently, the 
Board does not have jurisdiction to further discuss these 
issues.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the claims adjudicated by this 
decision have been completed.

2.  The competent medical and other evidence of record does 
not indicate the Veteran's service-connected left zygomatic 
fracture residuals have been manifested by malunion or 
nonunion of the maxilla, with moderate displacement, at any 
time during the pendency of this case.

3.  The Veteran sustained 2nd degree burn scars of his legs 
while on active duty.

4.  The Veteran's service-connected burn graft scars of the 
right and left lower extremities, as well as the left ulna 
post surgical scar, are not shown to be manifested, at any 
time during the pendency of this case, by limitation of 
motion; cover an area or areas exceeding 6 square inches (39 
sq. cm.), nor an area or areas of 144 square inches (929 sq. 
cm.) or greater; unstable with frequent loss of skin over the 
scar(s); or be tender or painful on competent medical 
evaluation.

5.  The Veteran's service-connected left zygomatic fracture 
residuals, burn grafting scar of the right lower extremity, 
burn grafting scar of the left lower extremity, and left ulna 
scar are not shown to have resulted in frequent periods of 
hospitalization or marked interference with employment; the 
rating criteria reasonably describe the disability levels and 
symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of left zygomatic fracture are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.10, 4.31, 4.150, Diagnostic Code 9916 (2008).

2.  The criteria for an initial compensable evaluation for 
right lower leg burn grafting scar are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.10, 4.31, 4.118, Diagnostic Codes 7801-
7805 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2002).

3.  The criteria for an initial compensable evaluation for 
left lower leg burn grafting scar are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.10, 4.31, 4.118, Diagnostic Codes 7801-
7805 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2002).

4.  The criteria for an initial compensable evaluation for 
linear scar, ulnar transposition surgery, as secondary to the 
service-connected disability of post-operative residuals ulna 
fracture, ulnar nerve transposition, left, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.31, 4.118, Diagnostic 
Codes 7801-7805 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the current appeal, the Board observes that 
the current scar claims are a from a disagreement with the 
initial ratings assigned after the establishment of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-
91 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Regarding the left zygomatic fracture residuals, the Board 
acknowledges that adequate VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119-20 (2004).  However, 
because the VCAA was enacted in November 2000, subsequent to 
the June 1999 rating decision that is the subject of this 
appeal, it was impossible to provide notice of the VCAA 
before the initial adjudications in this case.  VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  The Board further notes that, in such circumstances, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that this timing defect can 
be remedied by a fully compliant VCAA notice issued prior to 
a readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Here, the Veteran was provided with VCAA notification letters 
dated in May 2002, March 2005, April 2005, March 2006, and 
November 2007, followed by readjudication of the claims by 
various Supplemental SOCs (SSOCs), with the most recent being 
in June 2009.  Taken together, these letters informed the 
Veteran of what was necessary to substantiate his claims, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Moreover, the March 
2006 and November 2007 letters informed the Veteran of the 
specific information regarding disability rating(s) and 
effective date(s) mandated by the Court's holding in Dingess, 
supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist the 
claimant in the development of his case has been satisfied.  
The Veteran's service treatment records are on file, as are 
various post-service medical records.  Further, the Veteran 
has had the opportunity to present evidence and argument in 
support of his claims, to include at the May 2000 Board 
hearing.  Nothing indicates the Veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  Moreover, he was accorded VA medical 
examinations regarding this case in October 1998, May 1999, 
October 2002, November 2002, December 2006, March 2007 and 
October 2008.  In pertinent part, these examinations included 
competent medical findings regarding the severity of the 
service-connected disabilities that are the subject of this 
appeal and reflect review of the clams file in conjunction 
therewith.  The Veteran has not indicated any of these 
disabilities has increased in severity since the most recent 
examination, nor has he identified any prejudice therein.  
Accordingly, the Board finds that these examinations are 
adequate for resolution of this case.  See Barr v. Nicholson, 
21 Vet. App. 303, 310-11 (2007).  Consequently, the Board 
finds that the duty to assist the Veteran has been satisfied 
in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  More 
recently, the Court held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  Left Zygomatic Fracture

For information only, and not for purposes of reliance 
thereon, the Board notes that the zygoma is the bone of the 
check, which articulates with the frontal bone, the maxilla, 
the temporal bone, and the sphenoid bone.  Dorland's 
Illustrated Medical Dictionary 1195 (27th ed. 1988).

The Veteran's service-connected left zygomatic fracture 
residuals are evaluated pursuant to the provisions of 38 
C.F.R. § 4.150, Diagnostic Code 9916.  Under this Code, 
malunion or nonunion of the maxilla, with slight 
displacement, is assigned a noncompensable (zero percent) 
evaluation.  A 10 percent rating is assigned for moderate 
displacement.  

In this case, as detailed below, the competent medical and 
other evidence of record does not indicate the Veteran's 
service-connected left zygomatic residuals have been 
manifested by malunion or nonunion of the maxilla, with 
moderate displacement, at any time during the pendency of 
this case.

The Board acknowledges that the Veteran sustained a left 
zygomatic fracture, among other injuries, in August 1962 as a 
result of a plane accident.  However, neither his service 
treatment records nor his post-service medical records 
indicate he has had malunion or nonunion of the maxilla.  For 
example, his service treatment records themselves describe 
the fracture as simple, with no artery or nerve involvement.  
No significant abnormality of the head, face, or neck was 
found on a September 1969 VA medical examination.  A May 1971 
VA medical examination included X-rays of the mandible which 
showed no evidence of recent fracture, although there was a 
thin metallic pin in the left paremental aspect of the 
mandible.  The examination itself noted that the Veteran 
opened and closed his mouth in the normal manner with no 
difficulty or discomfort; there was no palpable irregularity 
of the mandible; and temporomandibular articulations were 
asymptomatic.  Diagnoses included history of mandible 
fracture, healed, with no residuals on examination.  
Similarly, an October 1984 VA medical examination diagnosed 
status-post left zygomatic fracture and left mandibular 
fracture; noted that these conditions were treated with open 
and closed reduction; and found that the Veteran was well-
healed with no apparent sequelae or complications.  Similar 
findings were made on a January 1996 VA medical examination.

With respect to the examinations conducted in conjunction 
with the current appellate claim, an October 1998 VA dental 
examination found no limitation of motion, and indicated 
there was no bone loss of the mandible, maxilla, or hard 
palate.  A subsequent May 1999 VA general medical examination 
indicated that the Veteran, in part, sustained a broken jaw 
as a result of in-service plane crash, which was well-healed 
at the present time.  

A November 2002 VA dental examination concluded that the 
Veteran had a well-healed zygomatic fracture with no residual 
impediment.  The examiner also noted that there was a 
"slight" depression of the fracture.

A March 2007 VA dental examination noted, in part, that the 
Veteran's service treatment records referred to slightly 
depressed fracture of the zygomatic bone.  Although there was 
no description of the operation, the discharge summary noted 
that the mandible fractures were reduced and maximomandibular 
fixation was applied, and that the zygomatic bone was 
elevated.  It was further noted that a May 1971 progress note 
stated there was no evidence of recent mandible fracture and 
the presence of a metallic pin in the left paremental aspect 
of the mandible.  Reviews of pantographs dating from 2003 
were negative for plates and/or screws, and in 2006 the 
Veteran had all remaining teeth removed.  Examination itself 
showed no loss of motion or masticatory function.  Moreover, 
it was indicated there was no bone loss of mandible, maxilla, 
or hard palate.  Pantograph was unremarkable with no plates 
and/or screws present.  Further, diagnoses included well-
healed mandible fracture.  

The most recent VA examination of the ears, nose, and throat, 
in October 2008 indicate he had only "slight" depression of 
the left maxilla area, and was cosmetically acceptable.  

The Board further notes that nothing in the other medical 
evidence on file contradicts the findings detailed above from 
the aforementioned VA medical examinations.

In short, the competent medical evidence has consistently 
described the Veteran's left zygomatic fracture as well-
healed, and there is no evidence indicating mal- or nonunion 
of the maxilla.  Moreover, the medical records indicate that 
he had only a "slight" depression of the left maxilla area, 
as noted by the VA medical examinations of November 2002, 
March 2007 and October 2008.  The Board acknowledges that 
terms such as "mild," "moderate," and "severe" are not 
defined in the Schedule.  Further, the use of terminology 
such as "moderate" or "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  However, the consistent use 
of the term "slight" by the VA examiners to describe the 
Veteran's left zygomatic depression in this case is 
persuasive evidence against a finding of moderate 
displacement, especially as the October 2008 VA examiner also 
stated that the depression was cosmetically acceptable.

In view of the foregoing, the Board finds that there are no 
distinctive period(s) where the Veteran met or nearly 
approximated the criteria for a compensable rating for his 
left zygomatic fractures under Diagnostic Code 9916.  

The Board acknowledges that the Veteran has a residual nerve 
impairment of the face.  Further, the medical evidence, 
including the October 2008 VA examination reflects he has 
complained of numbness of the left facial area, and 
discomfort in the left face when exposed to cold.  However, 
that impairment is not medically attributable to the 
zygomatic fracture.  As noted above, the service treatment 
records themselves note that the left zygomatic fracture was 
without artery or nerve involvement.  Moreover, this 
impairment has been attributed to his service-connected 
mandibular fracture residuals, and been considered in the 
evaluation of this disability.  

II.  Scars

The Board observes that the regulations for the evaluation of 
skin disabilities were revised, effective on August 30, 2002. 
67 Fed. Reg. 49,590 (July 31, 2002).  When regulations are 
changed, as in the instant case, during the course of the 
veteran's claim, the criteria that are to the advantage of 
the veteran should be applied.  See VAOPGCPREC 7-2003; 
VAOPGCPREC 3-2000.  However, the veteran is not entitled to 
consideration of the amended regulations prior to their 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-19 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002).  The Board observes that the March 2005 VCAA letter 
included the amended criteria for rating skin disabilities.  
As a result, the Veteran will not be prejudiced by the 
Board's application of the revised criteria.  See Bernard, 
supra.

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck.  The service-connected scars that 
are the focus of this decision include the right and left 
lower legs, and the site of the left ulna (forearm) fracture.  
As such, these scars are clearly not part of the head, face, 
or neck.  Consequently, this Code is not applicable in the 
instant case.

Diagnostic Codes 7801 and 7802 provide criteria to evaluate 
scars other than of the head, face, or neck.  However, prior 
to August 30, 2002, Diagnostic Codes 7801 and 7802 were for 
evaluating burn scars.  The Veteran's left ulna scar is, 
essentially, a residual of the left ulna fracture, as opposed 
to a burn residual.  Therefore, only the current version of 
these Codes are for application with respect to the left ulna 
scar.

Under the old criteria, Diagnostic Code 7801 was for 3rd 
degree burn scars, while 7802 was for 2nd degree burn scars.  
Here, the record reflects that service connection was 
established for 2nd degree burn scars, and these scars have 
been consistently evaluated as such.  The service treatment 
records themselves also describe the lower extremities as 
having sustained 2nd degree burn scars.  Accordingly, the old 
version of Diagnostic Code 7801 is not for application.

The old version of Diagnostic Code 7802, in effect prior to 
August 30, 2002, assigned a 10 percent rating for 2nd degree 
burn scars covering an area or areas of 1 square foot (0.1 
square meters).

Under the current Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceed 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.), while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.).

Under the current Diagnostic Code 7802, scars, other than of 
the head, face or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating when the 
scars cover an area or areas of 144 square inches (929 sq. 
cm.) or greater.

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation.  A Note following this 
Code defines an unstable scar as one where, for any reason, 
there is frequent loss of skin over the scar.  A superficial 
scar is not one associated with underlying soft tissue 
damage.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a tender and painful superficial 
scar.

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion.

In short, the revisions to the criteria for evaluating scars 
either made little or no substantive change to Diagnostic 
Codes 7803-7805, and added 2 new potentially applicable Codes 
that utilize objective criteria for evaluating the veteran's 
service-connected disability.

Diagnostic Code 7806 provides for evaluation of dermatitis 
and eczema.  However, as the scars were not service connected 
on that basis, this Code is not for application in the 
instant case.

As detailed below, the competent medical evidence does not 
reflect the Veteran's service-connected burn grafting scars 
of the right and left lower extremities, or the left ulna 
scar, met or nearly approximated the criteria for compensable 
evaluations at any time during the pendency of this case 
under any of the potentially applicable Diagnostic Codes.

The September 1969 VA medical examination found no 
significant abnormality of the skin, which would have 
included scarring.  

The May 1971 VA medical examination found that the Veteran 
had faintly discernible burn scars over the anterolateral 
aspect of the left thigh and calf, but these were found to be 
healed and asymptomatic.  There was also a post-operative 
scar on the medial aspect of the left elbow, 4-1/2 inches by 
1/8 inch, nonadherent, nonfibrotic and nonsymptomatic, scar 
of ulnar transplant according to the Veteran.  A May 1979 VA 
medical examination noted, in pertinent part, that the 
Veteran had some loss of pigmentation of the dorsum of the 
right hand, and of the left forearm, somewhat less, and also 
somewhat on the left thigh.  An October 1984 VA medical 
examination showed a 3 inch scar over the olecranon process 
of the left elbow, which was well-healed and without keloidal 
change, tenderness or adherence.  Moreover, the Veteran was 
found to have no functional impairment of the left elbow, as 
well as normal range of flexion and extension of the elbow.  
Diagnoses included well-healed scar left olecranon process 
secondary to ulnar nerve transplant.

A June 1995 VA examination noted, in part, that the Veteran 
had a scar on the ulnar side of the left elbow, measuring 
about 4 inches, which was well-healed, asymptomatic.  

The May 1999 VA medical examination included findings 
regarding the residual burn scars of the hands.  In addition, 
this examination stated there was cicatrix of the skin due to 
burns on the hands and left leg, as well as burns, residual, 
on the right ankle 6 cm long on the sock line.  The left mid-
calf to the ankle was 20 cm long, and on the left thigh there 
were several round spots as residual of the burn.  In 
addition, there was a semi-circular scar that was indented on 
the left side posterior section that measured 13 cm in 
length.

An October 2002 VA scars examination noted, in part, that the 
Veteran had a scar on the left lower leg region at the area 
of the lateral calf muscle, which was very minimally 
disfiguring.  In fact, it was only noticeable since it was 
slightly hypopigmented compared to the surrounding skin.  The 
scar was without tenderness to palpation; no adherence; 
smooth texture; no ulceration or skin breakdown; no elevation 
or depression; no underlying tissue loss; no inflammation, 
edema, or keloid formation; and did not cause any functional 
limitations.  Examination of the left leg showed a 
superficial burn scar on the lateral aspect of the left thigh 
measuring 12 x 5 cm which was nontender, and a 3 x 3 
superficial scar on the lateral aspect of the left leg.  
Examination of the left upper extremity demonstrated a 12 cm 
posterior medial elbow scar which was nontender.  

An August 2005 VA joints examination noted, in pertinent 
part, that the Veteran had a healed scar on the medial aspect 
of the left elbow measuring 11 cm.

A September 2005 VA dermatology examination noted the Veteran 
had healed scars on the hands, forearms, and wrists, and were 
described as well-healed.  He also had some on the legs, 
otherwise clear.  There was some xerosis on the elbows, legs.  
Further, the burn scars were not hypertrophic.

The December 2006 VA medical examination note that the right 
lower leg had a 6 cm x 8 cm burn grafting scar, slightly 
hypopigmented when compared to the skin of the surrounding 
tissues.  The left lower leg had an 18 cm x 12 cm burn 
grafting scar which was also slightly atrophic, slightly 
hypopigmented when compared to the skin of the surround 
tissue.  The left ulna scar was found to be a 13 cm x 0.5 cm 
linear scar, slightly hypopigmented, slightly atrophic.  All 
of these scars were found to have no keloid formation, no 
tenderness to palpation, and no adherence to deep underlying 
structure.  Moreover, there was no evidence of any nerve 
damage associated with any of the scars, sensory abnormality, 
and no muscle atrophy or loss of muscle associated with these 
scars.

The March 2007 VA medical examination found the Veteran's 
right lower leg had a 6 cm x 8 cm burn grafting scar, which 
was also slightly hypopigmented and well-blended essentially 
in comparison to the surrounding tissues.  His left lower leg 
had an 18 cm x 12 cm burn grafting scar which was slightly 
atrophic and minimally, but noticeably, hypopigmented and 
well blended with the surrounding tissue.  In addition, there 
was a 13 cm x 0.5 cm scar of the left forearm from the left 
ulnar transposition.  None of these scars had keloid 
formation or tenderness to palpation, and there was no 
adherence to deeper underlying structures.  

In short, as detailed above, none of the service-connected 
scars that are the subject of this appeal have been measured 
as covering an area or areas to the extent necessary for a 
compensable rating under the old or revised version of 
Diagnostic Code 7802.  With respect to Diagnostic Code 7801, 
none of these scars are shown to be deep or to cause limited 
motion.  As the competent medical evidence does not indicate 
limitation of motion, Diagnostic Code 7805 is also not 
applicable.  In addition, the scars are not shown to be 
unstable, with loss of skin over the scars so as to warrant a 
compensable rating under Diagnostic Code 7803.  Finally, the 
scars have consistently been shown to be nontender to 
palpation on competent medical evaluation.  Thus a 
compensable rating is not warranted under Diagnostic Code 
7804.  The Board also emphasizes that the competent medical 
evidence has consistently described these scars as well-
healed, and not resulting in any functional impairment.  
Accordingly, an initial compensable rating is not warranted 
for any of these service-connected scars during any portion 
of the appeal period.

III.  Extraschedular Rating

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 (2008.

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected scars are so exceptional or unusual as to 
warrant the assignment of higher ratings on an extra-
schedular basis.  The threshold factor for extra-schedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular provisions for the service-connected 
disability are inadequate.

In this regard, there must be a comparison between the levels 
of severity and symptomatology of the claimant's service-
connected disabilities with the established criteria found in 
the rating schedule for the disabilities.  If the criteria 
reasonably describe the claimant's disability levels, then 
the claimant's disability picture is contemplated by the 
rating schedule and the assigned schedular evaluation is 
therefore adequate, and no extra-schedular referral is 
required.  Otherwise, if the schedular evaluations do not 
contemplate the claimant's levels of disability and 
symptomatology and are found inadequate, VA must determine 
whether the claimant's exceptional disability picture or 
pictures exhibit other related factors, such as those 
provided by the extraschedular regulation as "governing 
norms" (which include marked interference with employment 
and frequent periods of hospitalization).

In the instant case, the Board concurs with the RO's 
determination that neither the Veteran's left zygomatic 
fracture residuals, nor the service-connected scars which are 
the subject of this appeal, warrant consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
As detailed above, these disabilities have consistently been 
found to have no functional impairment on competent medical 
evaluation.  Thus, the disabilities' impairment is reasonably 
described by the noncompensable evaluations assigned.  
Further, it does not appear that the Veteran or his 
representative has identified any factors which may be 
considered to be exceptional or unusual regarding these 
disabilities so as to warrant an extraschedular rating.  A 
thorough review of the record does not reflect that the 
Veteran has been hospitalized for any of these service-
connected disabilities during the pendency of this case.  
Thus, none of them have resulted in frequent periods of 
hospitalization.  Further, even though the Veteran has had a 
TDIU in effect for many years, the record does not reflect 
that any of these service-connected disabilities resulted in 
marked interference with employment.  

IV.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the Veteran's 
appellate claims regarding his left zygomatic fracture, right 
lower leg burn grafting scar, left lower leg burn grafting 
scar, and left ulna scar.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits 
sought on appeal with respect to these claims must be denied.


ORDER

Entitlement to a compensable rating for residuals of left 
zygomatic fracture is denied.

Entitlement to an initial compensable rating for right lower 
leg burn grafting scar is denied.

Entitlement to an initial compensable rating for left lower 
leg burn grafting scar is denied.

Entitlement to an initial compensable rating for linear scar, 
ulnar transposition surgery, as secondary to the service-
connected disability of post-operative residuals, ulna 
fracture, ulnar nerve transposition, left, is denied.


REMAND

The Court has held that "a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  We hold 
further that a remand by this Court or the Board imposes upon 
the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand."  Stegall, 
11 Vet. App. at 271.  In this case, as detailed below, the 
Board concludes that it must once again remand the Veteran's 
SMC and TDIU claims in order to comply with the holding in 
Stegall.

In October 2007, the Board remanded the Veteran's SMC claim 
to accord him a new VA medical examination to evaluate 
whether he had loss of use of the left hand, followed by 
readjudication of the claim.  The record indicates that such 
an examination was conducted in October 2008.  However, no 
further adjudication of this issue appears to have been 
conducted as part of the June 2009 SSOC, nor any other 
document in the evidence assembled for the Board's review.  
Consequently, the Board concludes that it must remand this 
case again to ensure procedural due process.

The Board also notes, as it did in the October 2007 remand, 
that the joint motion which was the basis for the Court's May 
2006 Order in this case, contended that the claim of 
entitlement to an earlier effective date for the assignment 
of the TDIU was inextricably intertwined with the left 
zygomatic fracture and SMC claims.  Moreover, it was asserted 
that a remand on the other two issues would render premature 
any decision with respect to the effective date for the TDIU.

As detailed above, the Board has denied the Veteran's claim 
for a compensable rating for his service-connected left 
zygomatic fracture residuals.  However, as it has determined 
a remand is required with respect to the SMC claim, in accord 
with the directions of the joint motion, it must defer 
consideration of whether an earlier effective date is 
required for the TDIU until after the requisite development 
has been completed on the SMC claim.

Accordingly, the case is REMANDED for the following action:

The AMC/RO must readjudicate the Veteran 
claims of entitlement to SMC for loss of 
use of the left hand, and an earlier 
effective date for the TDIU in light of 
any additional evidence added to the 
records assembled for appellate review; 
the evidence of record must indicate 
readjudication of the claims in a SSOC or 
other appropriate decision, and 
notification to the Veteran and his 
representative regarding the 
determination on these issues.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


